IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-50590
                         Conference Calendar



CURTIS R. FRANCIS,

                                          Plaintiff-Appellant,


versus

STATE OF TEXAS ET AL.,

                                          Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-94-CV-486
                         - - - - - - - - - -
                            April 17, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The motion filed by Curtis R. Francis, Texas prisoner

#564414, to proceed in forma pauperis (IFP) on appeal is GRANTED.

Because Francis has no funds in his prison trust-fund account, no

initial partial filing fee is required.    See 28 U.S.C.

§ 1915(b)(4).   Francis shall make monthly payments of twenty

percent of the preceding month’s income credited to his account.

See 28 U.S.C. § 1915(b)(2).   The agency having custody of Francis

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-50590
                                - 2 -

is directed to forward payments from his prisoner account to the

clerk of the district court each time the amount in his account

exceeds $10 until the filing fee of $105 is paid.    See id.

     Regarding Francis’s contention that the district court acted

improperly in limiting discovery prior to granting summary

judgment in favor of the defendants, we have reviewed the record

and the briefs and conclude that no abuse of discretion has been

demonstrated.    King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994).

     Francis’s appeal is without arguable merit and is DISMISSED

as frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   We caution Francis that future frivolous civil suits and

appeals filed by him or on his behalf will invite the imposition

of sanctions.    Francis is cautioned further to review any pending

suits and appeals to ensure that they do not raise arguments that

are frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.    5th Cir. R.

42.2.